Citation Nr: 1120043	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.

2.  Entitlement to service connection for arthritis of the left shoulder.

3.  Entitlement to service connection for residuals of a right knee injury, to include arthritis and lateral hamstring tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from August 1986 to August 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Missing Rating Decision

The statement of the case and decision review officer decision dated in August 2007 reveals that the rating decision on appeal is a January 2006 decision.  However, there is no copy of that decision in the claims file.  Moreover, the records appear to be filed substantially out of order.  The RO must attempt to obtain a copy of the January 2006 rating decision on appeal and associate it with the claims file.  


Shoulders Nexus Opinion

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service records verify that he underwent parachute training during service.  Moreover, the Veteran has testified that he injured his shoulders as a result of stress induced by the parachute harness on his upper body.  He also contends that he experienced a fall during a landing, during which he fractured his nose, and that he also injured his shoulders during this fall.  The service treatment records do not specifically record such an accident; however, a July 1987 treatment record does reflect treatment for a broken nose.  

The Veteran is competent to relate the events of service.  Moreover, his statements are consistent with his service, and are bolstered by a letter submitted by a fellow serviceman, T.H., in January 2007, who wrote that he remembered that the Veteran had injured his shoulders during parachute incidents.  Thus, there is competent and credible evidence of an injury to the shoulders in service.  

The record also contains a July 2005 private evaluation by M.D., D.O.  At that time, a diagnosis of shoulder tendonitis was rendered.  M.D. opined that there may be some association between the Veteran's shoulder problems and training and jumping out of airplanes; however, the opinion was that the extent that his shoulder problems are completely involved with that activity would be very difficult to discern.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's chronic shoulder disorders and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of a current right or left shoulder disorder to active service.  The July 2005 statement of M.D. suggests a relationship, but is inconclusive.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (CAVC) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of right and left shoulder injuries in service, the Veteran's reported history of shoulder symptoms, and clinical evidence of current shoulder arthritis that evidence suggests may be related to service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right and/or left shoulder disorders are causally related to active service.  

Right Knee Nexus Opinion

The Veteran maintains that he experienced hard landings during parachute training, and that he injured his right knee as a result of these landings.  

Service treatment records do not contain a copy of the service separation examination.  A copy of the service entrance examination is contained on a microfiche card, but reveals no pertinent findings.  Nevertheless, the DD-214 shows that the Veteran was awarded a parachute badge.  The Veteran and a fellow serviceman have stated that the Veteran sustained injury to his right knee during parachute landings.  

The Veteran was afforded a VA examination in December 2005.  The examiner diagnosed right knee lateral hamstring tendonitis, and provided an opinion that this was related to service.  However, it does not appear that the examiner reviewed the Veteran's service records, and the opinion appears to be based on a misstatement of the facts pertinent to service.  Specifically, the examiner related the Veteran's statement that he fractured his right foot during a parachute landing, and that he also injured his knee at that time, but did not report it.  However, the service treatment records reveal an injury to the left foot during a flag football game, but reveal no complaints or treatment pertaining to the right foot, ankle, or knee.  In addition, the examiner related the Veteran's statement that the right knee symptoms were present in service.  He prefaced his opinion by stating, "[s]ince these symptoms began while he was in the military."  However, in the Veteran's claim, he reported that he only began to experience pain in the right knee "[i]n the years since my ETS date."  

The CAVC in Barr v. Nicholson, 21 Vet. App. 303, 311(2007) held that, once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the CAVC held that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." 

Based on what appear to be substantial factual discrepancies in the examiner's report, the Board finds that the examination is inadequate, and an opinion based on examination and complete claims file review is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the January 2006 rating decision and any other records that are determined to be missing from the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right and left shoulder disorders, and right knee disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of injury, as well as the Veteran's service treatment records.  For the purposes of the examination, the Veteran's service treatment records document that the Veteran underwent parachute training, and that he sustained an unspecified injury that resulted in a broken nose.  They also substantiate an injury to the left foot/ankle while playing football.  However, they do not document any right knee or foot injury.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right knee disorder, or that either or both shoulder disorders are causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for a right knee disorder, and for right and left shoulder disorders should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


